DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/JP2018/021103, filed 01 Jun 2018; and claims benefit of foreign priority document JAPAN JP2017-118178, filed 16 Jun 2017; this foreign priority document is not in English.

Claims 1-3 are pending in the current application and are examined on the merits herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cervin et al. (Biomacromolecules, 2015, 18, p822-831, provided by Applicant in IDS mailed 03 Sep 2020).
Cervin et al. discloses a method of preparation of cellulose nanofibrils (CNF) comprising TEMPO oxidation of bleached fibers in which a suspension of fibers in water was prepared with TEMPO and sodium bromide. Sodium hypochlorite (1-5 mmol/g cellulose) with an active chlorine content of 14% was adjusted to pH 10 and added to the suspension. The oxidized fibers were then defibrillated in a homogenizer to give the CNF. (page 823, left column, paragraphs 2-4) This process disclosed in Cervin et al. meets all limitations of claims 1 and 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cervin et al. (Biomacromolecules, 2015, 18, p822-831, provided by Applicant in IDS mailed 03 Sep 2020) as applied to claims 1 and 3, and further in view of Okada et al. (Tetrahedron, 2016, 72, p2818-2827, cited in PTO-892).
Cervin et al. discloses as above. 
Cervin et al. does not specifically disclose the method wherein the available chlorine concentration of the hypochlorous acid or the salt thereof is from 18% by mass to 43% by mass. (claim 2)
Okada et al. teaches the novel oxidant of sodium hypochlorite pentahydrate (NaOCl * 5H2O), which is now available for industrial and laboratory use has several advantageous properties. The crystalline material has 44% of NaOCl, contains minimal sodium hydroxide and sodium chloride, and the aqueous solution indicates pH 11-12. In the presence of TEMPO sterically hindered secondary alcohols are oxidized without pH adjustment. (page 2818, abstract) Okada et al. teaches there are known drawbacks for using commercial aqueous NaOCl as a co-oxidant with TEMPO. (Introduction page 2818) Okada et al. teaches TEMPO oxidation with sodium hypochlorite pentahydrate crystals provides advantages over the conventional oxidation procedure using aqueous NaOCl. Okada et al. teaches the NaOCl content in NaOCl * 5H2O is about 44 wt% which is 3-4 times that available from conventional NaOCl solution. (paragraph spanning page 2818-2819 to page 2819, left column, paragraph 2) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Cervin et al. in view of Okada et al. to substitute the aqueous NaOCl in the method taught by Cervin et al. with the novel co-oxidant of sodium hypochlorite pentahydrate taught by Okada et al. and to select the available chlorine concentration through routine optimization. One of ordinary skill in the art would have been motivated to combine Cervin et al. in view of Okada et al. with a reasonable expectation of success because Okada et al. teaches the novel co-oxidant of sodium hypochlorite pentahydrate is advantageous over the conventional aqueous NaOCl, and teaches the NaOCl content in NaOCl * 5H2O is 3-4 times that available from conventional NaOCl solution, and Cervin et al. suggests varying the sodium hypochlorite concentration would have been a matter of routine experimentation to one of ordinary skill in the art. See also MPEP 2144.05 at II.A. providing "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case Cervin et al. teaches varying the sodium hypochlorite concentration and Okada et al. teaches the advantageous form of sodium hypochlorite pentahydrate having greater available NaOCl content, suggesting it would have been routine experimentation to discover the optimum or workable ranges using the advantageous sodium hypochlorite pentahydrate having greater available NaOCl content.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623